Citation Nr: 0218107	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased initial evaluation for 
service connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico (NM), denying the 
veteran's service connection claim for tinnitus.  A 
hearing was held at the RO in September 1999, and before 
the undersigned Board member in January 2002.

A medical report issued in May 2001 reasonably raised the 
issue of the veteran's entitlement to service connection 
for diabetes due to in-service exposure to Agent Orange, 
and this issue is referred back to the RO.

The request for an increased rating on the veteran's 
service connected PTSD will be addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran has a history of noise exposure in service and 
is currently diagnosed as having tinnitus.

CONCLUSION OF LAW

The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his service connection claim for 
tinnitus.  The veteran was sent a letter by the RO in 
August 1998 requesting additional information and the 
veteran's assistance in obtaining pertinent medical 
records needed to establish his service connection claim 
for tinnitus.  The veteran was provided with a statement 
of the case issued in June 1999 and supplemental 
statements of the case issued in October 1999 and February 
2001. These documents provided the veteran notice of the 
law and governing regulations (including the implementing 
regulations noted above) as well as the reasons for the 
determination made regarding his claim of service 
connection for tinnitus.

The record also shows that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, including the veteran's VA medical records.  A 
relevant, contemporaneous audiology examination of the 
veteran was accomplished in January 2000. The veteran thus 
has been advised of the evidence necessary to substantiate 
his claim, and evidence relevant to the veteran's claim 
has been properly developed.  As such, there is no further 
action necessary to comply with the provisions of the VCAA 
or its implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding 
this claim.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A review of the veteran's DD-214 reflects that he served 
in Vietnam for one year and three months and that his 
military occupational specialty was rifleman in the Marine 
Corps.  While in Vietnam, the veteran was assigned to 
Company K, Third Battalion, Fourth Marines, Third Marine 
Division, Fleet Marine Force, Pacific.  As a result of 
this service, the veteran was awarded the Combat Action 
Ribbon, the Republic of Vietnam Cross of Gallantry, and 
the Purple Heart Medal.  The Board finds that this 
evidence sufficiently demonstrates that the veteran 
engaged in combat with the enemy while serving in Vietnam.  
See VAOGCPREC 12-99 (October 18, 1999).  

As the record shows that the veteran engaged in combat 
with the enemy, see VAOGCPREC 12-99 (Oct. 18, 1999), the 
provisions of 38 U.S.C.A. § 1154 are for application in 
this matter.  In Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996), it was held that 38 U.S.C.A. § 1154(b) sets 
out a three-step test: first, it must be determined if a 
veteran has submitted satisfactory lay or other evidence 
of an injury that was incurred in service; second, to 
decide if such evidence is satisfactory, it must be 
determined if the evidence proffered is consistent with 
the circumstances, conditions, or hardships of the 
service; and, third, if steps one and two are satisfied, 
the veteran gains a rebuttable factual presumption of 
"service-connection" which can only be upset by clear and 
convincing evidence to the contrary supplied by the 
Government.

A review of the veteran's service medical records does not 
indicate that the veteran was treated in service for 
hearing loss or tinnitus.  

The veteran was examined at Lovelace Medical Center, 
Albuquerque, NM (hereinafter "Lovelace Medical") in 
February and April 1996 complaining of tinnitus. 

An ear nose and throat (ENT) consultation was accomplished 
at Lovelace Medical in April 1996.  At the time of this 
consultation, the veteran complained of a constant high 
pitched ringing noise in his ears.  The veteran reported a 
very long medical history of noise exposure.  The 
diagnostic impression of the veteran was tinnitus and high 
frequency hearing loss bilaterally.

A VA audiology examination was accomplished in November 
1998, at which time the veteran reported ringing in his 
ears and some difficulty hearing conversations.  The 
veteran's reported noise history included mortar and 
rocket fire, artillery, rifle fire, and grenades while on 
active duty in Vietnam.  The veteran also reported 
occupational noise exposure in construction and routine 
recreational noise exposure.  The veteran described the 
onset of his tinnitus as occurring on or about 1995, 
although he stated that the ringing in his ears had begun 
in the early 1970s.  The veteran described his bilateral 
tinnitus as a constant high-pitched tone that disrupted 
his activities of daily living.  In reviewing the 
veteran's claims folder, the examining physician noted 
that both the veteran's initial and final hearing testing 
performed during active service appeared to show normal 
hearing sensitivity in both ears on both entry into and 
separation from active service.  The physician concluded 
that the veteran's current report of tinnitus might well 
be related to his pattern of hearing loss in the high 
frequencies.  

In a medical report dated July 1999, the veteran's family 
practice physician stated that the veteran suffered from 
tinnitus of unknown cause.  The physician stated further 
that the medications prescribed to control the veteran's 
high blood pressure, non-insulin dependent diabetes 
mellitus, and gout had not caused his tinnitus.  

A private audiology examination of the veteran was 
accomplished in January 2000 at Lovelace Medical.  At this 
examination, the veteran complained of continuing 
bilateral tinnitus.

Physical examination of the veteran was accomplished by an 
ENT physician in January 2000 at Lovelace Medical.  The 
physician noted that the veteran attributed his tinnitus 
to his combat experience in Vietnam where he was wounded 
by shrapnel and because he had served in an area where 
sound protection against gunfire was impossible.  The 
physician noted that audiology testing showed continued 
change and a pattern of noise induced hearing loss.  The 
physician attributed the veteran's tinnitus to high 
frequency hearing loss that had occurred over the years.  
The physician also pointed out that the volume of noise 
present with bombs and rifle fire certainly was sufficient 
to result in the kind of high frequency hearing loss 
suffered by the veteran and, if extended over very long 
periods of time and for very loud noises, one dose of such 
noise would have been sufficient to cause the veteran's 
high frequency hearing loss.

In the RO hearing held before the undersigned Board member 
in January 2002, the veteran testified that he was being 
treated at VA medical facilities for his tinnitus.  He 
also testified that he had been prescribed Valium for his 
tinnitus.

While the medical evidence of record is not entirely clear 
regarding the etiology of the veteran's tinnitus, the 
Board finds that service connection is warranted for 
tinnitus.  In doing so, the Board has given careful 
consideration to the provisions of 38 U.S.C.A. § 1154(b), 
in view of the veteran's contention that tinnitus had its 
onset during his active service in Vietnam.  Such an 
injury (i.e., noise exposure causing the tinnitus) is 
consistent with the circumstances, conditions, or 
hardships that no doubt surrounded the veteran's active 
combat service in Vietnam (i.e., that he was exposed to 
bombings, etc.)  38 U.S.C.A. § 1154(b) instructs the Board 
to accept lay evidence as proof of a disease or disorder 
for which service connection is claimed where a veteran 
claiming service connection has combat service and the lay 
evidence submitted by the veteran is consistent with the 
circumstances, conditions, or hardships of such service.  
See 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001).  In 
granting the veteran's service connection claim for 
tinnitus, the Board gave due consideration to the 
circumstances, conditions, and hardships of the veteran's 
honorable combat service in Vietnam and resolved all 
reasonable doubt in the veteran's favor.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In January 2002, the veteran submitted additional evidence 
concerning his request for an increased rating on his 
service connected post-traumatic stress disorder (PTSD).  
In this regard, the Board notes that, pursuant to 
38 C.F.R. § 19.37 (2002), any pertinent evidence not 
previously reviewed that is submitted by the veteran and 
received by the RO prior to the transfer of the record to 
the Board or is accepted by the Board must be reviewed 
initially by the agency of original jurisdiction, unless 
this procedural right is waived by the veteran or his 
representative.  The additional evidence submitted by the 
veteran since the most recent RO action (a February 2001 
supplemental statement of the case) includes medical 
records relevant to the veteran's request for an increased 
rating on his service connected PTSD.  This evidence was 
submitted to the RO after their most recent action in this 
matter (the February 2001 supplemental statement of the 
case) and prior to the transfer of the record to the 
Board.  A review of the record shows that the veteran 
submitted a statement in January 2002 that he did not 
waive review by the agency of original jurisdiction of the 
additional evidence that he submitted.  As such, initial 
review of the additional evidence submitted by the veteran 
must be undertaken by the agency of original jurisdiction.


Accordingly, this case is hereby REMANDED to the RO for 
the following action:

1. The RO should review the additional 
evidence submitted by the veteran 
since the February 2001 supplemental 
statement of the case and again 
consider the veteran's request for an 
increased initial rating on his 
service connected PTSD.

2. If the determination remains 
unfavorable to the veteran, he and 
his representative should be 
furnished a supplemental statement of 
the case in accordance with 
38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001), which fully sets forth the 
controlling law and regulations 
pertinent to an appeal of this 
determination.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994); 38 U.S.C.A. § 5101 (West 1991 & 
Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



